Exhibit 10.74

 

EXECUTION COPY

 

MASTER LEASE

 

THIS AGREEMENT is made and entered into as of the 1st day of August, 2005 (the
“Effective Date”) by and between CONSOL ENERGY INC., a Delaware corporation, and
each of the subsidiary corporations and entities which are signatory hereto
(herein, the “CEI Subsidiaries”), herein referred to collectively as “Lessor,”
and CNX GAS COMPANY LLC, a Virginia limited liability company, herein referred
to as “Lessee.”

 

WHEREAS, the entities which constitute the Lessor own, lease or otherwise
control Oil and Natural Gas and Coalbed Methane, as such terms are herein
defined, within and underlying, or recoverable from, various tracts or parcels
of land, surface tracts, mineral tracts, coal tracts, veins or seams of coal and
other real estate located throughout the United States of America, including,
but not limited to, real estate located in the States of Colorado, Illinois,
Indiana, Kentucky, Montana, North Dakota, Ohio, Pennsylvania, Tennessee, Texas,
Utah, Virginia, West Virginia and Wyoming; and

 

WHEREAS, Lessor desires to confer upon one entity the exclusive right to explore
and drill for, operate, produce, process, transport, market and sell Oil and
Natural Gas and Coalbed Methane owned, leased or otherwise controlled by CONSOL
Energy and the various CEI Subsidiaries within the United States of America;



--------------------------------------------------------------------------------

WHEREAS, Lessee is engaged in the business of exploring for, developing,
producing and marketing Oil and Natural Gas and Coalbed Methane; and

 

WHEREAS, Lessor has executed this Agreement to transfer to, and consolidate in,
Lessee, the Oil and Natural Gas and Coalbed Methane rights owned, leased and
otherwise controlled by each of the entities constituting the Lessor.

 

NOW, THEREFORE, WITNESSETH: That, for and in consideration of the Bonus Payment
provided in Section 4, and in further consideration of the covenants herein
made, CONSOL Energy Inc. and each of the CEI Subsidiaries signatory hereto
hereby grant, demise, lease, let and assign to, and exclusively confer upon,
Lessee any and all right, title, interest, estate and claim in and to Oil and
Natural Gas, as such term is herein defined, and Coalbed Methane, as such term
is herein defined (in each case other than any Excluded Asset, as such term is
herein defined), owned or leased by, or otherwise vested in, Lessor as of the
Effective Date at any location within the United States of America, together
with the right of ingress and egress to enter upon the Premises relating to the
Oil and Natural Gas and Coalbed Methane leased hereunder to Lessee and to test,
explore and drill for, operate, produce, gather, process, transport, store,
market and sell such Oil and Natural Gas and such Coalbed Methane as herein
provided.

 

2



--------------------------------------------------------------------------------

1. Definitions. As used in this Agreement, the following terms shall be defined
as indicated in this section:

 

a. Oil and Natural Gas. The term “Oil and Natural Gas” means any and all Oil,
which includes natural crude oil or petroleum and other hydrocarbons, regardless
of gravity, which are produced in liquid form by ordinary production methods,
and any and all Natural Gas, which includes all gaseous substances generally
known as natural gas, other fluid hydrocarbons which are not oil, and other
gaseous substances other than Coalbed Methane, recoverable or produceable from
any subterranean formation, but including within such terms only such
constituent minerals, fluid or gaseous hydrocarbons and chemicals which are
commonly recognized as of the date of this Agreement as being marketable as
“oil” or as “natural gas.”

 

b. Coalbed Methane. The term “Coalbed Methane” means any gas, hydrocarbon, or
gaseous substance which is, can be or has been produced from a coal seam, the
rock or other strata in communication with a coal seam, a mined-out area or a
gob well, but including within such term only such constituent minerals, gases
and chemicals which are commonly recognized as of the date of this Agreement as
being marketable as “coalbed methane.”

 

c. Master Agreement. The term “Master Agreement” means that certain Master
Cooperation and Safety Agreement dated as of August 1,

 

3



--------------------------------------------------------------------------------

2005, by and among CONSOL Energy Inc. and certain CEI Subsidiaries and Lessee,
as the same may be amended or supplemented from time to time. The Master
Agreement, in its entirety, is incorporated in this Agreement by reference.

 

d. Premises. The term “Premises” means all tracts or parcels of land, surface
tracts, mineral tracts, coal tracts, seams or veins of coal and other real
estate situate within the United States of America as to which CONSOL Energy
Inc. or any CEI Subsidiary owns, leases, claims or otherwise controls the Oil
and Natural Gas minerals or the Coalbed Methane recoverable therefrom.

 

e. CEI Subsidiary. The term “CEI Subsidiary” means any corporation, limited
liability company, or other entity as to which fifty percent (50%) or more of
the stock or other equity interests, or voting control thereof, is legally or
beneficially owned or controlled, directly or indirectly, by CONSOL Energy Inc,
including but not necessarily limited to the CEI Subsidiaries which are
signatory to this Agreement.

 

f. Lessor’s Agent. The term “Lessor’s Agent” means William D. Stanhagen, or such
other person or entity as Lessor shall designate in writing to Lessee as
Lessor’s agent.

 

g. Excluded Assets. The term “Excluded Assets” or “Excluded Asset” means any Oil
and Natural Gas or Coalbed Methane or related asset

 

4



--------------------------------------------------------------------------------

or right (a) previously conveyed, transferred or assigned by Lessor to Lessee
pursuant to any instrument listed on Schedule 2 attached hereto, (b) subject to,
arising from or that is an existing lease or contract listed on Schedule 3
attached hereto, (c) listed on Schedule 3 to that certain Master Separation
Agreement dated as of August 1, 2005 by and among the Lessor, the Lessee and
certain other parties thereto, or (d) that was evaluated as proved, probable
and/or possible oil and gas interests in that certain Reserve and Economic
Evaluation of Proved, Probable, and Possible Reserves of Certain CONSOL Energy
Inc. Oil and Gas Interests as of March 31, 2005, dated as of June 29, 2005,
prepared by Schlumberger Data and Consulting Services, a copy of which is
attached hereto as Exhibit A. For the avoidance of doubt, no Excluded Asset is
being leased or otherwise conveyed to Lessee under this Agreement and no rights
regarding the Premises relating to any Excluded Asset are being conveyed to
Lessee under this Agreement.

 

2. Excepted Interests. There is expressly excepted from this Agreement all of
the coal and coal mining rights, and other minerals, if any, owned or leased by
Lessor which are not specifically granted to Lessee herein (“the Reserved
Minerals”), together with the right to mine and remove the Reserved Minerals by
operations which do not conflict with the terms and provisions of the Master
Agreement. Notwithstanding anything to the contrary provided in this Agreement,
to the extent that the transaction herein described is prohibited by the terms
of a deed, mortgage, deed of trust, security agreement, lease, contract,
agreement or other instrument, or would

 

5



--------------------------------------------------------------------------------

result in a breach or default by Lessor under any such instrument, or the
termination of Lessor’s rights in or title to any portion of the Oil and Natural
Gas or Coalbed Methane due to the lease, sublease or assignment thereof without
the consent of a former owner, mortgagee, deed of trust beneficiary, lessor or
other third party, then, in such event, the properties hereby leased and/or
otherwise transferred to Lessee shall not include, but shall exclude, such
portion(s) of the Oil and Natural Gas or the Coalbed Methane as may be affected
by such prohibition or requirement for third party consent unless and until such
prohibition has been waived or such third party consent has been obtained.

 

3 Term. Subject to the other provisions of this Agreement, this Agreement shall
remain in effect for a term of ninety-nine (99) years from the date hereof (the
“Primary Term”), and as long thereafter as exploration, drilling or production
operations commenced during the Primary Term are continued, or Oil and Natural
Gas or Coalbed Methane is produced in paying quantities pursuant to this
Agreement.

 

4. Payments. (a) Lessee covenants and agrees to pay to Lessor, c/o Lessor’s
Agent, at Post Office Box 371207M, Pittsburgh, Pennsylvania 15251 a bonus
payment of Fifty Thousand Dollars ($50,000.00) (the “Bonus Payment”) upon
Lessee’s receipt of the proceeds of a private securities offering in which
Lessee is engaged as of the date of this Lease. The Bonus Payment will be
allocated among the parties constituting Lessor as set forth on Schedule 1
hereto.

 

6



--------------------------------------------------------------------------------

(b) Lessee shall have no obligation to pay a royalty pursuant to this Agreement.

 

5. Development Obligation. Lessee shall have no obligation to drill or produce
any specific number of wells pursuant to this Agreement, it being understood
that any and all covenants, express or implied, to develop the Premises are
hereby waived. If, at the expiration of the Primary Term, there are producing
wells located anywhere on the Premises, Lessee shall have the right to continue
to produce such wells for as long thereafter as such wells shall produce in
paying quantities, but this Agreement otherwise shall expire as to the remaining
undeveloped portions of the Premises. Not later than thirty (30) days following
the expiration of the Primary Term, Lessee shall execute and deliver to Lessor’s
Agent an instrument of release and surrender of the undeveloped portions of the
Premises, which instrument shall identify each well, and the productive area
around such well, which Lessee shall continue to have the right to exclusively
produce. Each well held by production after the expiration of the Primary Term
shall hold such productive area around such well as Lessee’s engineer shall
reasonably specify, giving due regard to all relevant factors, or such lesser or
greater area as Lessor’s Agent and Lessee may otherwise agree.

 

6. Interference with Operations. Lessors and Lessee have entered into the Master
Agreement, which, among other things, evidences the undertaking of each party
thereto to cooperate with the other parties to the Cooperation Agreement

 

7



--------------------------------------------------------------------------------

so as to maximize the safe recovery of Reserved Minerals, Oil, Natural Gas and
Coalbed Methane in operations which are calculated to avoid unreasonable
interference with the operations of any party. Lessor’s operations and Lessee’s
operations under this Agreement shall be governed by the applicable provisions
of the Master Agreement.

 

7. Surrender; Well-Plugging. Subject to its compliance with the well-plugging
obligation provided in the next sentence of this section, Lessee may at any
time, and from time to time, execute and deliver to Lessor’s Agent or place of
record an instrument of release covering the Premises, or any portion thereof,
and thereby surrender this Agreement, in whole or in part, provided that no
surrender shall be effective unless and until Lessee notifies Lessor’s Agent of
such surrender. Notwithstanding the foregoing grant of authority, Lessee may not
surrender any portion of the Premises until Lessee has plugged all wells located
within the portion(s) of the Premises to be surrendered, which well-plugging
shall be conducted in compliance with applicable laws and regulations.
Furthermore, whenever any well on the Premises permanently ceases to produce in
paying quantities, Lessee shall promptly plug such well in compliance with
applicable laws and regulations.

 

8. Dry Hole/Reworking Extension. If, at the expiration of the Primary Term,
Lessee is engaged in drilling or reworking operations on one or more wells, or
Lessee shall have completed a dry hole within sixty (60) days prior to the end

 

8



--------------------------------------------------------------------------------

of the Primary Term, this Agreement shall remain in force as to the productive
area of the well(s) then being drilled or reworked (or, in the case of a dry
hole having been completed within the immediately preceding 60 days, for an
additional period of 60 days if Lessee, in good faith, intends to drill another
well) for so long as operations are diligently prosecuted with no cessation of
more than sixty (60) consecutive days, and if such operations result in the
production of Oil or Natural Gas or Coalbed Methane, this Agreement shall remain
in force as to the productive area of such well(s) for so long thereafter as Oil
or Natural Gas or Coalbed Methane is produced from such well(s) in paying
quantities.

 

9. Removal of Property. Provided Lessee is not in default of its obligations
hereunder, Lessee shall have the right at any time during or within sixty (60)
days after the expiration of this Agreement to remove all property and removable
fixtures placed by Lessee on the Premises, including the right to draw and
remove all casing. Any property, equipment, machinery or fixtures left on the
Premises after the expiration of said sixty (60) day period shall be forfeited
by Lessee and become the property of the Lessor.

 

10. Use of Water. To the extent that Lessor has a right to do so under the law
of the applicable jurisdictions, Lessor grants to Lessee the right to use
Lessor’s water located on the Premises, and water supplied to the Premises by
public or private water companies, for drilling and producing operations;
provided that, Lessee’s right to

 

9



--------------------------------------------------------------------------------

use such water shall be subject to the condition that there be sufficient
volumes of water to satisfy Lessor’s needs and requirements; and, provided,
further, that, in the case of water supplied to the Premises by a public or
private water company for a charge or fee, Lessee shall reimburse Lessor for the
prorated cost of the water used by Lessee.

 

11. Assignment. Lessee may not assign this Agreement or sublease the Premises,
in whole or in part, unless Lessee first obtains the express written consent of
Lessor to such assignment or sublease, as well as the express written agreement
of the assignee or sublessee to assume all of the obligations of Lessee
contained in this Agreement. Lessor’s consent to an assignment or a sublease
shall not operate as a release of Lessee from the obligations of the lessee
herein unless Lessor also expressly releases and discharges Lessee from such
obligations in writing. (For purposes of this Agreement, any transaction which,
singularly or in combination with prior transactions, results in the ownership
or voting control of more than fifty percent (50%) of the equity interests of
Lessee by a person or persons other than CONSOL Energy Inc. or a CEI Subsidiary
shall be deemed to be an assignment as to which Lessor’s consent is required.)
No change or division in ownership of the Premises shall be binding on Lessee
until Lessee shall have been furnished with a copy of the duly executed
instrument or instruments evidencing such change or division of ownership.

 

10



--------------------------------------------------------------------------------

12. Access to Information. Lessor shall have the right to receive from Lessee,
at Lessee’s expense, a cut of samples, copies of reports, logs, surveys and like
materials generated by or for Lessee with respect to each well drilled and
operated hereunder. Lessor shall have full and unrestricted access to the
Premises and to all wells and operations thereon, at Lessor’s risk and expense,
at all times. Lessee shall give Lessor’s Agent timely notice of the drilling of
each well drilled hereunder. Lessee shall furnish Lessor’s Agent with a copy of
the plugging affidavit for each well plugged by Lessee.

 

13. Well, Pipeline, and Road Locations. The location of all wells, pipelines,
roads and other facilities constructed by Lessee pursuant to this Agreement
shall be governed by the applicable provisions of the Master Agreement.

 

14. Landlord’s Lien. Lessee grants to Lessor’s Agent a landlord’s lien upon all
equipment, machinery, fixtures and other personal property located on the
Premises to secure the payment of all monies of every character due or becoming
due at any time under this Agreement and the performance by Lessee and its
assignee(s) and sublessee(s) of its obligations hereunder.

 

15. Acceptance of Premises. Lessee takes and accepts this Agreement with the
knowledge and understanding that the Reserved Minerals have

 

11



--------------------------------------------------------------------------------

been, may have been, or may at some point in the future be, mined and removed
from the Premises. Lessor makes no guarantee or warranty with respect to the
quantity or quality of the Oil and Natural Gas or the Coalbed Methane which may
be recoverable from the Premises, it being understood and acknowledged by Lessee
that the Premises are being leased “as is” in their existing condition and
circumstances as past, present and/or future mining properties.

 

16. Compliance with Law; Indemnity. Lessee covenants with Lessor that all of its
operations pursuant to this Agreement shall be conducted in compliance with all
applicable federal, state and local laws and regulations, including, without
limitation, laws regulating the drilling and production of Oil and Natural Gas
and Coalbed Methane, environmental laws, reclamation laws, conservation laws,
labor and employment laws, wage payment laws, workers’ compensation laws and
severance, production and ad valorem taxation laws. Lessee hereby covenants and
agrees to indemnify, defend and hold harmless CONSOL Energy Inc. and all CEI
Subsidiaries from and against any and all claims, demands, actions, threatened
actions, governmental enforcement proceedings, costs (including reasonable
attorneys’ fees) liabilities, fines, penalties, and other loss arising or
resulting from (i) Lessee’s actual or alleged failure to comply with applicable
laws, or (ii) injury to person or property (including the environment) actually
or allegedly caused by or resulting from Lessee’s negligence or the negligence
of Lessee’s agents or contractors.

 

12



--------------------------------------------------------------------------------

17. Default; Termination. Lessee’s failure to substantially comply with any of
the covenants or obligations imposed on it under this Agreement shall be
considered to be an Event of Default. If Lessee fails to cure any such Event of
Default within thirty (30) days following its receipt of written demand therefor
from Lessor (or, if such Event of Default cannot reasonably be cured within
thirty (30) days, then such longer period of time as is reasonably required to
cure such Event of Default, not to exceed ninety (90) days), Lessor, at its
option, may declare this Agreement terminated by written notice of termination
to Lessee; and, if Lessor exercises such right of termination, all of Lessee’s
rights and privileges hereunder shall automatically and immediately terminate;
provided that, notwithstanding a termination of this Agreement pursuant to this
section, Lessee shall continue to be obligated to plug all nonproductive wells
located upon the Premises in compliance with applicable laws and regulations.

 

18. Memorandum of Lease. Upon the request of Lessee, a memorandum, summary or
short form of this Agreement will be executed by the parties in form(s)
appropriate for recording in each State wherein any portion of the Premises is
located; and such memoranda may be placed of record, at Lessee’s expense, in the
land records of any county of any such State.

 

19. Further Assurances. Each of Lessor and Lessee hereby expressly agrees to do
such other acts and things as the other party in its reasonable discretion may
deem necessary or advisable from time to time in order to effectuate the

 

13



--------------------------------------------------------------------------------

terms and intent of this Agreement; provided, however, that Lessee shall bear
all expenses and costs (including, without limitation, transfer taxes, property
taxes, filing fees and attorneys’ fees) relating to such acts and things
performed by Lessor at Lessee’s request. In all other respects, Lessor and
Lessee shall bear their own expenses and costs.

 

20. Incorporation of Miscellaneous Terms. The terms set forth on Schedule A
attached hereto are incorporated by reference and shall apply to this Agreement
(including each of the exhibits and other schedules hereto); provided, however,
that the section of Schedule A on Consequential Damages shall not apply to
Lessee’s obligation to indemnify CONSOL Energy Inc. and the CEI Subsidiaries set
forth in Section 16(ii) of this Agreement to the extent that the injury to
person or property is with respect to a person or entity not CONSOL Energy Inc.
or any of the CEI Subsidiaries.

 

14



--------------------------------------------------------------------------------

Master Lease Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officials as of the day and year first
herein above written.

 

LESSOR:      

CONSOL ENERGY INC.,

a Delaware corporation

Attest:         By:   /s/    Paige M. Greene       By:   /s/    William J. Lyons
Name:   Paige M. Greene       Name:   William J. Lyons Its:   Assistant
Secretary       Its:   Executive Vice President and Chief Financial Officer
LESSER:      

CNX GAS COMPANY LLC,

a Virginia limited liability company

Attest:         By:   /s/    Paige M. Greene       By:   /s/    William D.
Stanhagen Name:   Paige M. Greene       Name:   William D. Stanhagen Its:  
Assistant Secretary       Its:   Vice President

 

15



--------------------------------------------------------------------------------

Master Lease Agreement

 

CEI SUBSIDIARIES:      

CENTRAL OHIO COAL COMPANY

CONSOL OF CANADA INC.

CONSOL OF KENTUCKY INC.

CONSOL PENNSYLVANIA COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

LEATHERWOOD, INC.

MCELROY COAL COMPANY

QUARTO MINING COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

SOUTHERN OHIO COAL COMPANY

WINDSOR COAL COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

Attest:         By:   /s/    Paige M. Greene       By:   /s/    William D.
Stanhagen     Paige M. Greene, Assistant Secretary of each Subsidiary listed
above on behalf of each such Subsidiary           William D. Stanhagen, Vice
President of each Subsidiary listed above on behalf of each such Subsidiary

 

16



--------------------------------------------------------------------------------

Master Lease Agreement

 

Attest:      

CHURCH STREET HOLDINGS, INC.

CONSOL FINANCIAL INC.

IC COAL, INC.

NEW CENTURY HOLDINGS, INC.

By:   /s/    Paige M. Greene       By:   /s/    William L. Lyons     Paige M.
Greene, Assistant Secretary of each Subsidiary listed above on behalf of each
such Subsidiary           William L. Lyons, Vice President and Controller of
each Subsidiary listed above on behalf of each such Subsidiary Attest:      

CNX LAND RESOURCES INC.

MTB INC.

RESERVE COAL PROPERTIES COMPANY

By:   /s/    Paige M. Greene       By:   /s/    William D. Stanhagen     Paige
M. Greene, Assistant Secretary of each Subsidiary listed above on behalf of each
such Subsidiary           William D. Stanhagen, President of each Subsidiary
listed above on behalf of each such Subsidiary Attest:      

CNX MARINE TERMINALS INC.

CONSOL DOCKS INC.

TWIN RIVERS TOWING COMPANY

By:   /s/    Paige M. Greene       By:   /s/    James J. McCaffrey     Paige M.
Greene, Assistant Secretary of each Subsidiary listed above on behalf of each
such Subsidiary           James J. McCaffrey, President of each Subsidiary
listed above on behalf of each such Subsidiary Attest:       CONSOL SALES
COMPANY By:   /s/    Paige M. Greene       By:   /s/    James J. McCaffrey Name:
  Paige M. Greene       Name:   James J. McCaffrey Title:   Assistant Secretary
      Title:   Vice President

 

17



--------------------------------------------------------------------------------

Master Lease Agreement

Attest:       TERRA FIRMA COMPANY By:   /s/    Mary D. Dalton       By:  
/s/    James A. Russell Name:   Mary D. Dalton       Name:   James A. Russell
Title:   Secretary       Title:   President         CONRHEIN COAL COMPANY
Attest:       By:  

CONSOLIDATION COAL

COMPANY, a general partner

By:   /s/    Paige M. Greene       By:   /s/    William D. Stanhagen Name:  
Paige M. Greene       Name:   William D. Stanhagen Title:   Assistant Secretary
      Title:   Vice President         CONSOL OF WV LLC             By:  
/s/    Robert M. Vukas             Name:   Robert M. Vukas             Title:  
Manager

 

This instrument prepared by:   

James A. Russell, Esq.

Steptoe & Johnson PLLC

United Center, Suite 400

1085 Van Voorhis Road

P.O. Box 1616

Morgantown, WV 26507-1616

 

18



--------------------------------------------------------------------------------

Schedule A

 

The term “Agreement” shall refer to the agreement to which this Schedule A is
attached. Other capitalized terms used in this Schedule and not defined in this
Schedule, shall (i) have the meanings ascribed thereto in that certain Master
Separation Agreement among CONSOL Energy Inc. and certain of its subsidiaries
and CNX Gas Corporation and certain of its subsidiaries dated as of August 1,
2005, and (ii) if not defined in the Master Separation Agreement shall have the
meanings ascribed thereto in that certain Master Cooperation and Safety
Agreement among CONSOL Energy Inc. and certain of its subsidiaries and CNX Gas
Corporation and certain of its subsidiaries dated as of August 1, 2005. To the
extent that there is any conflict between any provision of this Schedule and any
provision set forth in the body of this Agreement, the provision set forth in
the body of this Agreement shall control.

 

A. Governing Law. The internal laws of the Commonwealth of Pennsylvania (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of, relating to, or in connection
with this Agreement, unless expressly provided otherwise in this Agreement.

 

B. Jurisdiction and Forum Selection. Except as it relates to any committee-based
dispute resolution and the arbitration and/or mediation provisions set forth
herein (or therein with regard to documents relating to this Agreement), the
parties hereby expressly and irrevocably (a) agree that any suit, action,
proceeding or dispute arising out of, relating to, or in connection with this
Agreement (the “Litigation”) or any documents relating hereto shall be brought
in and only in the state or federal courts located in Allegheny County,
Pennsylvania, (b) consent and submit to the exclusive jurisdiction and venue of
the state or federal courts located in Allegheny County, Pennsylvania, for the

 

19



--------------------------------------------------------------------------------

Litigation, (c) waive any claim or defense of lack of personal jurisdiction and
of inconvenient forum or venue, (d) consent that any process or notice of motion
or other application to the court or judge thereof, may be served outside the
Commonwealth of Pennsylvania by registered mail, by personal service, or by any
other manner prescribed by law, and (e) WAIVE TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

C. Notices. Each party giving any notice (a “Notice”) required or permitted
under this Agreement will give the Notice in writing and use one of the
following methods of delivery to the party to be notified, at the address set
forth below or another address of which the sending party has been notified in
accordance with this Schedule: (a) by telephone; or (b) in writing (which
includes means of electronic transmission (i.e., “e-mail”) or facsimile
transmission). Any Notice shall be effective: (1) in the case of hand-delivery,
when delivered; (2) if given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested; (3) in the case of a telephonic Notice, when a party is
contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next day on which the party receiving the notice is open for
business by hand delivery, a facsimile or electronic transmission, or overnight
courier delivery of a confirmatory notice (received at or before noon on such
next business day); (4) in the case of a facsimile transmission, when sent to
the applicable party’s facsimile machine’s telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine; (5) in the case of electronic transmission, when actually received; and
(6) if given by any other means (including by overnight courier), when actually
received. Until further notice, as provided above, addresses for Notices shall
be:

 

If to CONSOL Energy:

 

CONSOL Energy Inc.

1800 Washington Road

Pittsburgh, PA 15241

Attention: General Counsel

Facsimile: (412) 831-4930

E-mail: JerryRichey@consolenergy.com

 

If to GasCo:

 

CNX Gas Corporation

1800 Washington Road

Pittsburgh, PA 15241

Attention: Chief Executive Officer

Facsimile: (412) 831-4412

E-mail: NickDeIuliis@cnxgas.com

 

20



--------------------------------------------------------------------------------

D. Binding Effect and Assignment. This Agreement binds and benefits the parties
and their respective successors and assigns. No party may assign any of its
rights or delegate any of its obligations under this Agreement without the
written consent of CEI and CNX, which consent may be withheld in such party’s
sole and absolute discretion, and any assignment or attempted assignment in
violation of the foregoing will be null and void. Notwithstanding the preceding
sentence, CEI may assign this Agreement in connection with (a) a merger
transaction in which CEI is not the surviving entity or (b) the sale of all or
substantially all of its assets.

 

E. Severability. If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force.

 

F. Entire Agreement. This Agreement, together with the other Ancillary
Agreements and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. In the event of any reorganization, insolvency or bankruptcy
proceeding (including any proceeding under 11 U.S.C. § 101, et. seq. or any
successor thereto) of a party, such party may not assume (pursuant to 11 U.S.C.
§ 365 or any successor provision thereto) this Agreement unless such party also
assumes all of the other Ancillary Agreements. All prior and contemporaneous
negotiations and agreements between the parties with respect to the matters
contained herein and therein are superseded by this Agreement and the other
Ancillary Agreements, as applicable.

 

G. Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. The signatures of
the parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or e-mail transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

 

H. Certain Expenses. CNX will be responsible for the payment of the discount and
placement fee due to the initial purchaser in the Private Placement. CEI will be
responsible for the one percent financial advisory fee due to the initial
purchaser in the Private Placement and for all other expenses of the Private
Placement. CEI will be responsible for the payment of all costs, fees and
expenses relating to the Distribution.

 

I. Amendment. The parties may amend this Agreement only by a written agreement
signed by each of the parties that identifies itself as an amendment to this
Agreement.

 

J. Waiver. No course of dealing and no delay or failure of any party in
exercising any right, power, remedy or privilege under this Agreement shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power, remedy or privilege
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the parties under this

 

21



--------------------------------------------------------------------------------

Agreement are cumulative and not exclusive of any rights or remedies which they
would otherwise have. Any waiver, permission, consent or approval of any kind or
character on the part of any party of any breach or default under this Agreement
or any such waiver of any provision or condition of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

K. Authority. Each of the parties represents to the other parties that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and each of the other Ancillary Agreements to which it is
a party, (b) the execution, delivery and performance of this Agreement and each
of the other Ancillary Agreements to which it is a party have been duly
authorized by all necessary corporate or other action, (c) it has duly and
validly executed and delivered this Agreement and each of the other Ancillary
Agreements to which it is a party, and (d) this Agreement and each of the other
Ancillary Agreements to which it is a party is a legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.

 

L. Construction of Agreement.

 

a) Any reference in this Agreement to the singular includes the plural where
appropriate. Any reference in this Agreement to the masculine, feminine or
neuter gender includes the other genders where appropriate. For purposes of this
Agreement, after the Effective Date the Gas Operations, as such term is defined
in the Master Separation Agreement, will be deemed to be the business of GasCo.

 

b) Any captions, titles and headings, and any table of contents, included in
this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, exhibit or schedule, such reference will be to an Article
or Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.

 

c) Language used in this Agreement is and shall be deemed language mutually
chosen by the parties hereto to express their mutual intent and no rule of
strict construction shall be applied against any party.

 

d) This Agreement is for the sole benefit of the parties hereto and does not,
and is not intended to, confer any rights or remedies in favor of any Person
(including any employee or stockholder of CONSOL Energy or GasCo) other than the
parties signing this Agreement.

 

e) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

f) Where this Agreement states that a party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.

 

22



--------------------------------------------------------------------------------

g) Unless otherwise expressly specified, all references in this Agreement to
“dollars” or “$” means United States Dollars.

 

M. Joinder of Subsidiaries. Unless otherwise provided in this Agreement, to the
extent it has any interest in any oil and/or gas mineral rights and to the
extent not prohibited by any obligation binding at the time of formation or
acquisition, each Subsidiary of CEI and CNX formed or acquired after the date of
this Agreement shall promptly join in this Agreement (and all related documents,
agreements and instruments as necessary or proper to effectuate the intent of
this Agreement). In no event shall such joinder be later than 30 days following
(i) if such Subsidiary is newly formed, the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation, or (ii) if such Subsidiary is an existing
Person newly acquired, the date of the closing of the transaction constituting
such acquisition.

 

N. Dispute Resolution. A bi-partisan committee (the “Committee”) is hereby
established to resolve Disputes. In all circumstances, the Committee shall act
in accordance with the purpose of this Agreement.

 

a) Membership of the Committee.

 

The Committee shall be composed of eight (8) members. Four (4) shall be
appointed by CEI and four (4) shall be appointed by CNX. Committee members need
not be employees of CONSOL Energy or GasCo. While not required, it is
recommended that Committee members should have expertise in the following areas:
safety, land, engineering and law. CONSOL Energy as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CEI as
its voting representative (the “CEI Rep”). GasCo as a whole shall be entitled to
cast one vote which shall be cast by the Committee member designated by CNX
(provided that so long as CNX remains a Subsidiary of CEI, a majority of the
independent members of CNX’s Board of Directors must have approved this
designated Committee member) as its voting representative (the “CNX Rep”). Each
of CEI and CNX may appoint alternate members, including one or more alternate
CNX Reps in the case of CEI and one or more alternate CNX Reps in the case of
CNX, who may act without notice to the other Parties when regular members are
not available. Each of CEI and CNX shall have the right to change its members,
including the CEI Rep and the GasCo Rep, or alternates at any time by notifying
the other Parties in writing of such change. One of CEI’s members shall be the
first chairman of the Committee for a period of two (2) years commencing on the
date of this Agreement, after which the chairmanship shall alternate between CEI
and CNX annually. All Disputes coming before the Committee shall be decided by a
unanimous vote.

 

b) Committee Authority.

 

The Committee shall have the authority to resolve any Dispute.

 

23



--------------------------------------------------------------------------------

c) Committee Meetings and Procedures

 

The Committee shall meet as needed to resolve Disputes. Either CEI or CNX may
call a meeting of the Committee by giving not less than ten (10) days notice in
writing to the other Party specifying the matters to be considered. Meetings
shall be held in such locations as the CEI Rep and GasCo Rep shall agree. In the
event that the CEI Rep and CNX Rep cannot agree on a meeting location, the
location shall be at CEI’s principal executive offices. A written record of each
meeting shall be prepared under the direction of the Committee chairman with
copies distributed to each of CEI and CNX as soon as possible after the meeting.

 

d) Actions Without a Meeting.

 

Any Dispute subject to Committee jurisdiction may be submitted in writing, or by
telephone confirmed in writing, to the Committee for consideration and vote
without holding a meeting. For any Dispute so submitted, each of the CEI Rep and
the CNX Rep shall vote by giving written notice, or by telephone confirmed in
writing, of its vote not later than ten (10) days after receipt of notice of
such Dispute. Failure to respond shall be deemed a negative vote on such matter.

 

e) Dispute Resolution.

 

Any Dispute must first be submitted to the Committee for resolution before any
party may invoke mediation, arbitration or Litigation of the Dispute.

 

f) Mediation

 

In the event that the Committee is unable to resolve a Dispute within 30 days of
submission to it, CONSOL Energy and GasCo agree first to try in good faith to
settle the Dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to arbitration
as set forth below; provided, however, that any such Dispute shall be submitted
to arbitration as set forth below if such Dispute is not settled within 60 days
of the date on which the Dispute was first subject to mediation proceedings.
Nothing in this section will prevent either CONSOL Energy or GasCo from
commencing Litigation seeking injunctive or similar relief if any delay could
result in irreparable injury to either CONSOL Energy or GasCo. In the event that
such Litigation seeking injunction or similar relief is initiated (the
“Litigation Action”), mediation as set forth in this section shall nevertheless
proceed concurrently with the Litigation Action. The Litigation Action shall be
limited to seeking preliminary relief. Any adjudication of the merits shall be
pursuant to the arbitration clause of this section.

 

24



--------------------------------------------------------------------------------

g) Commencement of Dispute Resolution Procedure.

 

Notwithstanding anything to the contrary in this Agreement, CONSOL Energy and
GasCo are the only parties entitled to commence a dispute resolution procedure
under this Agreement.

 

h) Arbitration.

 

Any Dispute not settled by the Committee or by mediation shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, including the Emergency Interim Relief
Procedures, and judgment on the award may be entered in any court having
jurisdiction thereof. Within 15 days after the commencement of arbitration,
CONSOL Energy and the GasCo shall each select one person to act as arbitrator,
and the two selected shall select a third arbitrator within 10 days of their
appointment; provided, however, that such third arbitrator shall (a) be
independent of both parties and (b) have knowledge of mining operations and Gas
production. All arbitrators shall be neutral arbitrators. If the two arbitrators
selected are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of arbitration shall be Pittsburgh, PA. The award of the arbitrators shall be
final and not subject to appeal.

 

O. Consequential Damages.

 

UNLESS EXPRESSLY AND EXPLICITLY PROVIDED TO THE CONTRARY BY SPECIFIC REFERENCE
TO THIS SECTION BEING INAPPLICABLE, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY
OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES INCLUDING BUT NOT LIMITED TO LOST PROFITS OR BUSINESS
INTERRUPTION DAMAGES (COLLECTIVELY, “CONSEQUENTIAL DAMAGES”), HOWEVER CAUSED
BASED UPON ANY THEORY OF LIABILITY; PROVIDED, HOWEVER, THAT TO THE EXTENT AN
INDEMNIFIED PARTY IS REQUIRED TO PAY ANY CONSEQUENTIAL DAMAGES TO A PERSON WHO
IS NOT AFFILIATED WITH SUCH INDEMNIFIED PARTY IN CONNECTION WITH A THIRD PARTY
CLAIM, THE AMOUNT OF SUCH DAMAGES PAID BY THE INDEMNIFIED PARTY ON SUCH THIRD
PARTY CLAIM WILL CONSTITUTE DIRECT DAMAGES AND SHALL NOT BE SUBJECT TO THE
LIMITATION SET FORTH IN THIS SECTION 0.

 

25